Title: Adams’ Minutes of the Argument: Essex Superior Court, Salem, November 1766
From: Adams, John
To: 


       Slew vs. Whipple.
       Gridley. Marriage is of the Law of Nations. Justinian extends it, even to the Brutes.
       
       The Court adjudgd at Worcester that a Married Woman could not call herself Spinster.
       Writ not abated.
       Kent. I shall not enter into the Right of some Men to enslave others. This Right in some Places seems established. Not indeed a Right to Life, tho this is assumed in West Indies to the shame of human Nature.
       Evidence was that Jenny Slew was commonly reputed to be the Child of Betty Slew a white Woman by a Negro Man.
       
        Mr. Goffe.
        
       
       Gridley. Shall Trespass be maintained? Shall not the Plaintiff who sues in Trespass for Goods be compell’d to prove his Possession and that it was by force taken out of his Possession. She has never been in Possession of her Liberty, she has been out of Possession of it for 50 years. Trespass is the highest Action of the highest Nature in Law. No other civil action in which the Party may be punished criminally.
       Kent. In the Case of the East Indian at Charlestown they pleaded in Bar that she was a slave, and produced the Bill of Sale. Why did not they do so here?
       J. Oliver. This is a Contest between Liberty and Property—both of great Consequence, but Liberty of most importance of the two.
       J. Cushing. It is not long since King’s attorney brought an Action of Trespass, in such a Case as this, and I think he was right, for if a Person is free he may bring Trespass at any Time.
       
       Partus sequitur ventrem. Colour is a Presumption.
       Lynde. Trespass has commonly been brought, I
      